Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-15, 17-23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1-3, the phrase “containing at least on metal M with silicon to metal M molar ratio from W, V, Mo, Nb … or an mixture thereof, ranging from 117 to 65440” is indefinite because the language does not clearly define the selection of the M separate from the molar ratio Si/M.
In claim 1, lines 6-7, the phrase “at least on teraalkylammonium hydroxide structure directing agent, TAAOH, and water” is indefinite because it is unclear whether teraalkylammonium hydroxide structure directing agent and TAAOH refer to the same material.
In claim 1, step b, the phrase “during a time” is indefinite in scope.
In claim 1, step b, the phrase “the resulting clear suspension from step a)” lacks antecedent basis.
In claim 1, step c, the phrase “the resulting clear suspension from step b” lacks antecedent basis.
In claim 1 the use of the “y” and “z” for both compositions I and II are unclear as to which feature the “y” and “z” refer to.
In claim 1, second to last line, the scope the phrase “autogenous pressure” is indefinite.
In claim 5, line 2, the phrase “the cross-polarization spectra” lacks antecedent basis.
In claim 6, line 2, the phrase “the form of monodispersed single nanocrystals” lacks antecedent basis.
Claims 1, 4, 6, 13, 15, 17, 18, and 22, recite the terms preferable, preferably, or with preference, which render the claims indefinite because it is unclear whether the preferable features are required by the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12-15, 17-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintova WO 2017/068387.
Regarding claims 1-3, 5, 7, 18-19, 21, and 16, Mintova teaches a process of making a zeolite material (Abstract). The zeolite may contain a metal M, such as Sn, with a Si/M ratio of 179 to 65440 (Page 5, l. 9-10). The process includes contacting a silicon sources with a TAAOH to obtain a clear suspension according to the composition recite as composition (I) in the instant claims (Page 24, l. 17). The clear suspension may be aged for 3 hours at room temperature (Page 24, l. 18-20), then heated to 100 deg. for 15 hours (Page 24, l. 21-24). A sodium or potassium and M metal oxide may be added to the clear suspension at room temperature (Page 9, l. 5-20) to form a composition according to composition (II) recited in the claims (Page 5, l. 15-25). The resultant mixture may be aged at 20 to 30 deg. C for at least 30 min and heated at a temperature of 40 to 180 deg. C for at least 30 min (Page 5, l. 26-30; Example 1, Step 4; Page 11, l. 1-2). The product is separated from the liquid and calcined in air (Page 14, Steps 4 and 5).
Mintova does not expressly state the relative humidity of the calcination step is 50 to 80 %. However, Mintova teaches the calcination may occur in air (Page 14, Step 5). It would have been obvious to perform the calcination in an air atmosphere having a 60 to 80 % relative humidity because typical ambient conditions have a relative humidity of 60 to 80% and performing the calcination in that range would yield expected results.
Regarding claim 4, Mintova teaches at least MFI, BEA, and MEL framework (Page 5, l. 8).
Regarding claim 6, the crystal size may be between 10 and 400 nm (Page 5, l. 5-7).
Regarding claim 12, the silica precursor may be TEOS (Examples, materials).
Regarding claim 13, the metal source may be at least K2WO4 (Page 8, l. 15-18).
Regarding claim 14, the tetraalkylammonium hydroxide source may be at least tetrapropylammonium hydroxide (Examples, materials).
Regarding claim 15, the zeolite may contain a metal M, such as Sn, with a Si/M ratio of 179 to 65440 (Page 5, l. 9-10), which overlaps the range recited in claim 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, the calcination may occur at a temperature of 400 to 800 deg. C (Page 14, l.18-19).
Regarding claim 20, the surface area may be 300 to 500 m^2/g (Page 17, l. 12).
Regarding claim 22, the product contains at most 5% aggregates (Page 6, l. 18).
Regarding claim 25, the gel may have a pH of between 12 and 14 (Page 8, l. 25-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731